United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                         April 20, 2016

No. 13-3327

PAYSUN LONG,                                          Appeal from the United States District
Petitioner-Appellant,                                 Court for the Central District of Illinois.

               v.                                     No. 1:11-cv-1265-MMM

KIM BUTLER,                                           Michael M. Mihm,
Respondent-Appellee.                                  District Judge.




                                           ORDER

       The petition for rehearing en banc is granted. The panel’s opinion and judgment
are vacated.
        The court directs the parties to file supplemental briefs addressing the effect of 28
U.S.C. §2254(d)(1), the subject of Part III of the petition for rehearing en banc. The court
solicits the parties’ views on the question whether at the time the conviction became final
it was “clearly established” that the principle of Napue v. Illinois, 360 U.S. 264 (1959), and
its successors, applied under the circumstances of this litigation. When addressing that
question, the parties should consider the appropriate level of generality at which to
understand what rules Napue and its successors stand for. See, e.g., Woods v. Donald, 135
S. Ct. 1372 (2015); Lopez v. Smith, 135 S. Ct. 1 (2014); Nevada v. Jackson, 133 S. Ct. 1990 (2013).
       Appellant's opening brief is due on May 18, 2016, appellee’s response on June 8,
2016, and any reply brief on June 22, 2016. The principal briefs must not exceed 7,000
words, and the reply (if any) 3,500 words.
       By separate order the court will set a date for oral argument.